 Case 4:11-cv-00433-A Document 66 Filed 07/02/20           Page 1 of 30 PageID 5936



                    THE UNITED STÁ.TES DISTRICT COUR.T
                  FOR THE T{ORTHERN DTSTRTCT OF TT,XAS
                          FORT WORTH DIVISION

 PAUL DAVrD STOREY,                          $
              Petitioner                     $
                                             $
 v.                                          $
                                             $                           4:11-CV-433-O
 WILLIAM STEPHENS,           Director,       $
 Texas Department of Criminal Justice,$
 CorrectionallnstitutionalDivision,          $
                     Respondent              $

 MOTTONAND BRTEF TOREV{EW STATE COURTDETERMINATIONOF DUE
 DILIGENCE AND REMAND THE CAUSE TO THE COURT OF
     CRIMINAL APPEALS TO DECIDE ANY UNEXHAUSTED FEDERAL
      CONSTITUTIONAL CLAIMS OTT#RV/ISE PRECLUDED FROM
                       FEDERAL REVIEW

TO THE HONORABLE JUDGE OF SAID COURT:

       Petitioner, Paul David Storey, by and through counsel, respectfully moves the

Court, pursuant ta 28 U.S.C. $1651 and this Court's ongoing jurisdiction under

Section 2254, to review the decision       of the Texas Court of Criminal        Appeals

reinstating Petitioner's death sentence and barring any consideration on the merits    of
the four violations of federal constitutional rights resulting inhis unjust death sentence

identified by the Texas district courl, and in support would show the foliowing:


Preliminary Statement                 this Court's Jurisdiction

      The United States Supreme court denied Petitioner's petition for writ of

eertiorar:i in this death penalty ease Õn lVIay   4,2tZA, thereby restoring this Court's
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20             Page 2 of 30 PageID 5937


jurisdictiCIn over this writ petition which counsel had originally filed pursuant to 28

 U.S.C. 52254, on June 14, 2A72. Fed R. App. Pro.           41   .   Jaclcson v. Sloan,800 F.3d

 260,26A-61 (6th Cir. 2015)("Jurisdiction follows the file"); Sgaraglína v. State Farrrc

Fire & Cas. Ca.,896F "2d42A,421(9th Cir.1990)("Upon issuance ofthe mandate, the

case was returned to the district court's     jurisdiction").This Court's jurisdiction over

the initial writ petition is therefore restored for purposes of this Motían.

       "It   is clear, not only from the language of $$22aI @) (3) and 2254 (a), but also

from the common-law history of the writ, that the essence of habeas corpus is an

attackby     a   person in custody upon the legality ofthat custody, and that the traditional

function of the writ is to secure release from illegal custody." Preiser v. Rodriguez,

411 U.S. 475,484 (1973). However, this Motion does not attack the legality of

Petitioner's custody or his conviction or sentence. It is therefore neither an initial writ

petition nor a "second or successive" writ petition under Sections 2241,2244, or2254

because   it is not a writ petition at all.

      Tltts Motion instead seeks this Court's direct review of the state's court's

procedural determination foreclosing             a   substantive review        of   Petitioner's

constitutional claims. This Motion alsa ultimately seeks an Order from this Court

remanding the cause to state court for consideration on the merits of unexhausted

federal constitutional complaints under2S U.S.C. $165l(a)(the             All V/rits Act). "The
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20              Page 3 of 30 PageID 5938



 All Writs Act     is a residual source of authority to issue writs that    ø,re   not otherwise

 covered by statute. Where a statute specifically addresses the particular issue at hand,

 it   is that authority, arrð not the   All V/rits Act, that is controlling."      Pennsylvania

Bureau of Correctionv. United States Marshqls Service,474 U.S. 34,43 (1985). No

statute addresses the review of a state court procedural determination for the limited

purpose      of   ensuring review   of   federal constitutional rightu and adherence to

controlling decisions of the Supreme Court of the United States. Accordingly, this

Motion is filed pursuant to 28 U"S.C" $1651(a) as a rnotion to the only court that

currently has jurisdiction to consider Petitioner's specific and narrow legal complaint.          1




Procedural History

         This Court (Judge Reed O'Connor) denied Mr. Storey's first in time $2254writ

petition on June 9,2014. Storey v. Stephens, No. 4:1l-CV-433-0 (N.D. Tex. 2014).

The Fifth Circuit affirmed. Storeyv. Stephens, 606 F.        App'x   192 (sth   Cir"2015). The

Supreme Court       of the United States denied his petition for writ of certiorari on

October 5,2015. Storey v. Stephens, 136 S.Ct. 132 QAls

         On September 27, 2A16, an execution date was set for April 12, 2017. On

October 17,20l6,Judge O'Connor ordered the undersigned counsel to remain on the

 1 Section 1651 "does not confer an independent basis for subject matter jurisdiction."
Renteria-Gonzalez v. Iif^S, 322F"3ó 804,811 (5th Cir.2ffi2). To be clear, counsel forpetitioner
is relying on the district court's jurisdiction over the initial writ application filed in2}12.
Case 4:11-cv-00433-A Document 66 Filed 07/02/20        Page 4 of 30 PageID 5939



case. (See aftached Exhibit C). On March 3L,2AI7, counsel for Mr" Storey ñled a

subsequent   writ application in state court based on newly discovered favorable

evidence that the State had suppressed, and, on   April 3,2A17,   Túed a   motion in the

Texas Court of Criminal Appeals to stay the execution. On     April 7,2A17,the Court

of Criminal Appeals granted the stay and remanded the cause to the state district court

for further proceedings. Ex Parte Starey, Writ No. 75,828-tZ (Tex.Crim.App.,

delivered April 7, 2017)(not designated for publication). Also, on April 7, 2A17,

Judge O'Connor recused imself fi"om this case. (See, attached Exhibit D).

      Petitioner raised the following issues in his subsequent state writ application:

      Issue One: Newly-discovered and available evidence compels relief.

      Issue Two: The State of Texas denied Applicant his right to due
      process under the Fourteenth Amendment to the Constitution of the
      United States by arguing aggravating evidence the prosecution knew
      to be false.

      Issue Three: The prosecution introduced false evidence, thereby
      depriving Mr" Storey of a fair punishment trial and in violation of
      the Fourteenth Amendment to the ConstÍtution of the United States.

     Issue Four: The State of Texas denied Applicant his right to Due
     Process under the Fourteenth Amendment to the Constitution of the
     United States by suppressing mitigating evidence.

     Issue Five: By arguing false aggravating evidence and suppressing
     mitigating evidenceo the State of Texas has rendered the death
     sentence in this case unreliable under the Eighth and Fourteenth
     Amendments to the Constitution of the United States.


                                          4
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20            Page 5 of 30 PageID 5940



       Issue Six: The Tarrant County Ilistrict Attorney's decision ûo seek
       death violated the Fourteenth Amendment to the Constitution of the
       United States by seeking death after offering a life sentence and by
       failing to consider the wishes of the victimns parents.

       The Court of Criminal Appeals remanded to the state distriet court on issues

two, three, four and    five. After    three days of hearings, the state district court

recofirmended reiief, on four separate constitutional grounds, each            of which he
determined was sufficient to require the death sentence to be vacated. The district

court also ruled that the issues were not procedurally barred under state law. (See

attached Exhibit A, State District Judge Young's Findings of Fact and Conclusions           of

Law and Recommendation).

       On October 2,2A19, the Court of Criminal Appeals in a per curiam decision

with three dissenting votes decided the issues were procedurally barred and dismissed

fhe srrhsenrrenf u¡rif qnnlinqfinn   ¡'Sea
                                     \YYYT
                                           qttqc1ne¡7 llr¿hihit R\   Fy nnyfo .llr-rt,ort
                                                                                     9)'' 5R¿I
                                                                                          JV




S.W.3d 437 (Tex.Crim.App.2019). On October 16,2AI9, counsel for Mr. Storey

filed a Suggestíorcþr Reconsiderqtion on the Court's Own Initiqtíve. The Court of

Criminal Appeals denied the Suggestion onNovember 6, 2AL9,na5-4 vote" Counsel

for Mr. Storey filed a petition for writ of certiorari in the Supreme Court ofthe United

States, but that court denied the petition on May        4, 2A20. Storey v. Texøs, No.

19-7t99,202û U.S. LEXIS 2569 (May 4,2A20). There is no cument execution date.

      At the same time that cor.msel for Mr. Storey files this Motion, counsel is also
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 6 of 30 PageID 5941



fîling a Fed" R. Civ. Pro., Rule 60(b) motion and second in time, initial $2254 writ

petition as     well. All   three motions are filed in an abundance of caution and are

intended to invoke federal judicial power to address the extraordinary circumstances

of this case. As detailed in the Rule 60(b) motion, the death penalty in this case was

won and protected through an intentional and ongoing fraud on the court.            See


attached state district court findings (Exhibit     A) and Judge Walker's dissenting

opinion (Exhibit      B). As detailed in this Motíon, fhe Court of Criminal Appeals
ignored the ongoing fraud found by the state district court and avoided deciding the

merits of the federal constitutional claims by dismissing the subsequent writ

application on purported state procedural grounds. Withoutthis Court's exercise of its

jurisdiction those federal constitutional claims, each of which were found to be

meritorious by the state district court judge, will never be reviewed by the Court of

Criminal Appeals and never reviewed or enforced by any court, state or federal. Paul

Storey   will   be executed in violation ofthe Constitution pursuant to an acknowledged

ongoing fraud and lies which were identified by the state districtjudge, butthen swept

under the carpet in a per curiam opinion by the Texas Court of Criminal Appeals.


State Habeas Court after its Discovery of Misconduct and its Findings in Support
of Relief.

         The State of Texas seheduled Mr. Storey for execution on April 12,2AT7.The
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20             Page 7 of 30 PageID 5942



 State, as part ofmandatory state law, notified the survivors ofthe victirn, his parents,

 Glenn and Judith Cherry of the imminent execution. This notice of imminent

 execution set off   a   happenstance chain of events that led to the filing ofthe subsequent

 state petition.

        After having been informed of Mr. Storey's imminent execution, Glenn Cherry

 complained in Decernber2016 to an acquaintance, Cory Session, that he and his wife,

Judith opposed Mr. Storey's execution, had always opposed him receiving the death

penalty, and had urged the prosecutors to not seek death. In January 2A17, Cary

Session notified the undersigned court-appointed counsel for Storey ofthis significant

information. During counsel's follow-up investigation, counsel discovered that none

of this information, although well-known to the trial prosecutors, was ever disclosed

to anyone associated with Mr. Storey's trial team or the trial team for the              co-

defendant. Further, they had not disclosed the information            to Storey's appellate

attorneys, his habeas counsel, the trial court, or even other prosecutors involved in the

case such as Chip Wilkinson, who handled the state         writ for the State. The Cherrys'

long-standing and steadfast opposition against seeking death was known only to the

two prosecutors who sought the death penalty, their supervisor, and their intem"

       This revelation was significant. There were strategic reasons forthe prosecutors

suppressing this favorable information. For example, at the penalty phase in this death
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20                Page 8 of 30 PageID 5943



 penalty triai, the prosecution falsely but persuasively argued:

        So we get to the last question [mitigation] and that is, taking into
        consideration everything, Ladies and Gentleman, beginning with the
        circumstances of this crime - and you know what? His [Mr. Storey's]
        whole family got up here yesterday and pled for you to spare his life.
        And it should go without saying2 that all ofJonas [Cherry's] family and
        everyone who loved him believe the death penaþ is appropriate.

 (Vol. 39; pp II-12). Based on this discovery of the suppressed evidence and the

 falsity ofthis well-timed andpurposeful argument exploitingthat suppression, counsel

filed a subsequent writ application, which in tum, led to the state district court's order

for evidentiary hearings and ultimately, his decision to grant relief on all four

constitutional grounds.

State District Court Hearings and Findings



        'f'L-^^
         rIuçç     Å^-.^ UI
                   Lr4Jù    L^^*:-^^
                         ^ç lIE¿tIrUËJ *^-,^^l^l
                                       IçYçatIçLl +L^
                                                  tllE ^^^*^        l^-+L (rr
                                                             ^-J LtUPLrl
                                                       ùUUPç arrrLr       ^f +l^^  --^^^^,,+^-i^l
                                                                              Lrrç PrUùçVLIL\JrrAr

2   The phrase    "it   goes without saying" means:

       It is unambiguous, perfectly clear, or self-evident that; to be already widely
       acknowledged, established, or accepted that. I lcnow it goes without saying, but the
       støffrestraoms üre not ta be used by students or visitors. It should go without
       søying, but you will receive an automatic zero f yo, are cøught cheating on the
       exam.

Farlex Dictionary of Idioms (2015).

       You say it goes without saying to mean that something is obviously true. It goes
       without søying thøt if someane hss lwng problems they should not smoke. LAST
       SENTENCE DELETED

Idioms Dictionary, 3'd ed (Harper Collins Publishers zA1^2).
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20            Page 9 of 30 PageID 5944



deception" The prosecutors, Christy Jaci< and Robert Foran, knew and openly

admitted that the Cherrys' strongly opposed Mr. Storey receiving the death penalty

but had violated an explicit court order to reveal such information, and instead

suppressed it, lied to the.irlry, deceived the trial court, and then kept   it a secret from

almost everyone else. This evidence discovered by the undersigned attorneys

representing Storey in January    z\fi   established the claims in the subsequent state   writ

application. The state district court found all four claims to be meritorious. (Exhibit

A). To this day, the state district court's detailed and well supported findings granting

relief on four federal constitutional grounds remain undisturbed by any court.

       While these constitutional violations are egregious, the basis of this Motion is

limited to the singular obstacle for the judiciary to even consider them on their rnerits.

The Court of Criminal Appeals neverreachedthe merits ofthese claims found bythe

state district court to merit   relief. Instead, it found the entire sordid matter to be

unreviewable under state law because a majority of the state appellate court judges

decided, in a per curium opinion, that state habeas counsel Robert Ford was not

diligent inthe failure to discoverthe prosecution's deliberately hidden misconduct" It

is worth noting that at the subsequent state writ evidentiary hearing, both trial

prosecutors acknowledged the importance of this favorable information and the

irnportance of,disclosing the information. They both maintained, however, that they
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 10 of 30 PageID 5945



 had absolutely disclosed this information to the defense. That testimony, howeve¿

 was not only internaltry inconsistent, it was absolutely cont¡adicted by all of the other

 evidence and testimony and was, in fact, found by the state district judge not to be

credible.

       This Motion is devoted to the issue of the diligence of habeas counsel. Like

everyone else associated with this case   - all prosecutors, jurors, judges,     and defense

lawyers   -Mr.   Storey's habeas counsel, RobertFord, was deliberately deprived ofthis

infonnation. Unfortunately, Mr. Ford died after the resolution of the first state writ

application and was not available to testifu in the subsequent state writ proceedings.

The St¿te argued that Mr. Ford lacked diligence because he should have contacted the

Cherrys and interviewed them about their views on the death penalty for Mr. Storey

and therefore, these four federal constitutional issues should have been raised in the

first state writ" The state district court rejected that argument and ultimately concluded

that Robert Ford exercised due diligence as habeas counsel. Due diligence did not

require state habeas counsel to seek out and disturb the victim's family with

absolutely no reason to believe they would have favorable information that had been

suppressed by the state and that could form the basis of writ relief.

      This conclusion is crucial to the review of federal constitutional violations in

state court discovered after the adjudication      of the first   state   writ   application.



                                           10
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 11 of 30 PageID 5946


Consideration of newly discovered constitutional claims hinge on the diligence         of
state habeas counsel. Counsel must establish that the factual basis       of the newly

discovered evidence was "not ascertainable through the exercise           of   reasonable

diligence" atthe time ofthe initial writ application. Tex. Code Crim. Pro. art. 11.071

$5(aX1)    & (e).   The threshold legal question for the state courts, then, was whether

Mr. Ford's failure to discover what was hidden by the state was due to a lack of due

diligence. Based on the evidence at the hearings, the district court reviewed the

claims and recommended relief because he f,ound that Mr. Ford's failure to discover

what was hidden by the state was not due to a lack of due diligence. Mr. Ford had

exercised "due diligence" as required under the state statute. The district court

supported his conclusions with solid findings tied to the record. (Exhibit A).

      Specifically, the trial court made the following findings of fact that supported

the conciusion that Mr. Ford acted with reasonabie diligence:

      1. Robert Ford, now deceased, was state habeas counsel for Applicant in
      his initial state writ brought under art. 11.A71.

      2" Glermand Judith Cherry, the parents ofthe victim, opposed Applicant
      receiving the death penalry. (3.SHRR.167-168; 174; 185).

     3. Robert Foran and Christy Jack were the trial prosecutors for the State
     in both this case and in the co-defendant, Mark Porter's, case. Both
     Foran and Jack knew, prior to Applicant's trial, that Glenn and Judith
     Cherry opposed Applicant receiving the death penalty.

     4. Neither Foran nor Jack nor anyone else frorn the State, ever infbrmed


                                            11
Case 4:11-cv-00433-A Document 66 Filed 07/02/20             Page 12 of 30 PageID 5947



      Mr. Ford that Gienn and Judith Cherry opposed a death sentence for
      Applicant. (Vol. 2, p.259-260)" Likewise, neither Foran nor Jack, nor
      anyone else from the State ever informed Larry Moore, Bill Ray
      (Applicant's trial attorneys), or Mark Daniel or Tim Moore (the
      co-defendant's attorneys), that Glenn and Judith Cherry opposed the
      death penalty for both Applicant and his co-defendant, Mark Porter.

                                                        "Chip" T/ilkinson,
      5. Tarrant County Assistant District Attorney Edward
     who represented the State on direct appeal and during the initial state
     habeas proceedings, was unaware of the Cherrys' opposition to
     Applicant receiving the death penalty. (4.SHRR.l9-2I).

     6. lvÏr. Ford had a strong reputation for his diligence. He was described
     by various attorneys and judges as "extremely zealous," "tenacious,"
     o'                                                           o'
        v ery aggre s siv e," " gifted," a "pas s ionate lawyer, " fearle ss adv o cate,"
     "extremely diligent," arrd invariably regarded as an exceptional and
     diligent attorney. (2.SHRR.l32; 2ß-2AÐ(3"SHRR"294A; 100;
     203X4.SHRR.28-31 ; 40; 53).

     7. This Court finds that in most cases family members of murder victims
     do not wish to speak to lawyers representing the person found guilty of
     killing their loved one. (3.SHRR.ß7); (4.SHRR.38).

     8"This Court finds that it is highly unusual, in cases such as this one, for
     the parents of the murder victim to oppose the death penalty for their
     child's murderer.

     9. Robert Foran told Bill Ray and Larry Moore, trial counsel for
     Applicant, that the Cherrys 'opreferred not to be contacted."
     (2.SHRR.2s2)"

     10.No witness to these proceedings faulted Mr. Ford or any other of
     Applicant's counsel, or any of the co-defendant's counsel for failing to
     contact the Cherrys to determine their views on their respective clients
     receiving the death penalty.

                                   Mr. Ford that the Cherrys opposed the
     11. Christy Jack did not inform
     death penalty for the Applicant and was not aware of anyone else

                                             12
Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 13 of 30 PageID 5948


       inforrning him of that fact.

       12. Robert Foran did not inform Mr. Ford that the Cherrys opposed the
       death penalty for the Applicant and was not aware of anyone else
       informing him of that fact"

        13. Nk. Ford didnotknowthatthe Cherrys opposedthe deathpenalty         for
       the Appli cant, his client.

       14. Mr. Ford would not have discovered the factual basis ofthese claims
      through the exercise of,reasonable diligence.

       15. The factual basis of the four claims before this Court, i.e., the
      Cherrys' opposition to Applicant receiving the death penalty and the
      corresponding false argument made by trial prosecutor Jack, was not
      ascertainable by Applicant or his counsel, through ttre exercise of
      reasonable diligence on May 26,2AI1, the day the initial state writ was
      due and was filed.

       16. This Court further finds that the failure of Mr. Ford to ascertain the
      Cherrys' opposition to the death penalty in general and specifically as to
      the Applicant, does not constitute a lack of reasonable diligence"

      17. This Court finds that   Mr. Ford acted with reasonable diligence.

      In addition to the factual findings, the state district court also made the

f,ollowing equitable determinations which were never addressed by the Texas Court    of

Criminal Appeals:

      1. Because the State concealed the evidence at issue in this subsequent
      writ application, it has forfeited its argument that Applicant's pleading is
     barred under the doctrine of forfeiture by wrongdoing. The long-standing
     equitable rnaxim is that "no one shall be permitted to take advantage of
     his own wrong." Reynolds v" (Jnited States,98 U.S. 145,160 (1878).
     See also Smíthv. State, 100 Tex. Crim. 23,235,272 5"W.793,794 (Tex.
     Crim. App. 1925)("h is [a] well settled principle of law that a party

                                          i3
Case 4:11-cv-00433-A Document 66 Filed 07/02/20        Page 14 of 30 PageID 5949



       cannCItbenefit from his own wrong ["]"]. Because the State secreted
       evidence it was legally required to disclose, it cannot benefit frorn its
       wrong-doing by fuulting habeas counsel for failing to discover its own
       misconduct.

      2. For similar reasons, this Court concludes that equity precludes the
      State from asserting that Section 5 bars this Court from consideration of
      Applicant's claims. Foy v.Noiq, 372V.5.391, 438 (1963x"[H]abeas
      corpus has traditionally been regarded as governed by equitable
      principles."). Because the State comes to this Court with unclean hands
      due to its suppression of Brady material and false use of the evidence, it
      is barred from reliance on Section 5" Precisian Instrument Wg. Co. v.
      Automotive Maintenonce Machinery Co., 324 U.S. 806, 814-15 (1945).
      This Court therefore equitably estops the State from any argument that
      Applicant's state habeas counsel, R.obert Ford, or any of Applicant's
      prior counsel, Larry Moore, Bill Ray, or John Stickels, failed to act with
      due diligence or that the factual basis of the claims was ascertainable"
      Gulbenkianv. Penn, 151 Tex. 412,418,252 S.W.2d929,932 (1952).

      . Ggg attached Exhibit   A,   State District Judge Young's Findings of Fact and

Conclusions of Law and Recornmendation).


Due Ðiligence and the Court of Criminal Appeals

      The Supreme Court of the United States has held that due diligence "is

reasonable diligence, not rnaximum feasible diligence." Hollandv. Florida, 560 U.S.

631,653 (2010)(internal citations and quotations omitted). See also Aron v. United

States,29lF.3d7A8,712(11tn Cír.2\\2)(federaldiligencestatutes"do[]notrequire

the maxirnum feasible diligence, but only 'due,' or reasonable, diligence...");

Schlueter v. Vørner, 384 F.3d 69, 74 (3'd Cir. z}AÐ(*Due diligence .." requirefs]


                                           t+
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 15 of 30 PageID 5950



reasonable diligence inthe circumstances."). "The standard is not 'extreme diligence'

or 'exceptional diligence,' it is reasonable diligence. [The question is]: did the

petitioner act as diligently as reasCInably could have been expected under the

circumstances?" Baldayaque       v. United States, 338 F.3d 145, 153 (2u Cir.
20O3)(emphasis in original). The "diligence requirement does not demand a showing

that the petitioner left no stone untumed. Rather, [t]o determine     if a petitioner   has


been [reasonably] diligent in pursuing his petition, courts consider the petitioner's

overall level of care and caution in light of his or her particular circumstances." Doev"

Busby,661 F.3d 1001, 1013 (9û Cir.2011)(internal citations and quotations omitted).

Under well settled law and widely acknowledged meaning, "due diligence" is

"reasonable diligence." Black's Lqw Dictíonary 468 (7th ed.)("Due diligence" means

"[t]he diligence reasonably expected from, and ordinarily exercised by, u person who

seeks to satisfy a legal requirement or to discharge an obligation.").

      A plurality of the Court of Crirninal Appeals rejected the trial court's well

supported findings in a per curiam opinion and in short Order:



      Robert Ford, who was Applicant's habeas counsel on his initial writ
      application, is now deceased. The trial court found that Ford did not
      know that the victim's parents opposed a death sentence for Applicant.
      This finding is not supported by the record. Applicant did not present
      any evidence showing what Ford did or did not know regarding the
      victim's parents' anti-death penalty views. The victim's father testified
      that he has disclosed his anti-death penalty views to "anybody that wants

                                           15
Case 4:11-cv-00433-A Document 66 Filed 07/02/20              Page 16 of 30 PageID 5951



         to know or has ever asked me." This testimony undermines the tnial
         court's finding that the factual basis of the remanded claims was not
         ascertainable through the exercise of reasonable diligence prior to the
         filing of the initial writ application. And although the trial court found
         thatFord generally "had a strongreputation forhis diligence," Applicant
         presented no evidence showing that Ford was diligent in his [sic]
         particular case.

Ex parte Storey,584 S.W.3d 437, 439           (Tex.Crim.App.2Aú)t. The          state appellate

court then dismissed Mr. Storey's federal constitutional claims, found meritorious by

the state district court, as an "abuse of the wnt." Id.

         Three judges dissented. Id. at447-463. (Yeary, J., filed a dissenting opinion in

which Slaughter,    J.,   joined); (Walker J., filed a dissenting opinion in which Slaughter,

J.   joined). Counsel later filed a Suggestionfor Reconsideration on the Court's Own

Initiative and an Alternative Suggestíon for Reconsideration on the Court's Own

Inítiøtíve. The appellate court denied the Suggestion, but Judge Newell joined the

three dissenters to reflect that he, along with the three dissenting judges, would have

reconsidered the decision.

         The Alternatíve Suggestionfor Reconsideration on the Court's Own Inítiative

was concerned about the fact that the record initially transmitted to the Court of

Criminal Appeals from the Tarrant County District Clerk failed to include two crucial

documents to the due diligence issue, i.e.,Requestfor Affirmqtive FindingThat Robert


: No judge signed the opinion. Three judges dissented and five judges eoncurred" Evidently, only
one judge adhered to the unsigned opinion of the Court.

                                                tû
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 17 of 30 PageID 5952


Ford Exercised Ðue Ðiligence in His Representatíon of&pplicant {filed on August 9,

 2tf7) and Petitioner's Motion to Preelude      the Statefrom Contending That Counsel

Fqíled to Exercise Due Diligence In Ascertaíning the Cherrys' Opposition to Paul

Dovid Storey's Execution (fiIed on September 11,2017). While the State's written

documents in reply reached the Court of Criminal Appeals, neither fhe Motion ar      îar

Request ever reached the Court     of Criminal Appeals. The significance of       these

documents can be measured by the State's response         - it devoted its entire finale
exclusively to arguments against the arguments in favor of due diligence. (Clerk's   6th


Supp.   R.pp. 22-26). Despite having been alerted to an incomplete record, the Court

of Criminal Appeals (with one judge changing his mind) let its incompletely informed

decision stand.

        The state appellate court stated that "Applicant did not present any evidence

showing what Ford did or did not know regarding the victim's parents' anti-death

penalty views. ... And although the trial court found that Ford generally 'had a strong

reputation for his diligence,' Applicant presented no evidence showingthatFord was

diligent in his fsic] particular case." Id. at 439. The record overwhelmingly refutes

these assertions. Because Mr. Ford was deceased, it was impossible to get either his

affidavit or his testimony as to what he did or did not know vis-a-vis this newly

discovered favorable inforrnation which had been suppressed by the State, and the


                                          1"7
Case 4:11-cv-00433-A Document 66 Filed 07/02/20            Page 18 of 30 PageID 5953



 State's related iie to the judge and jury during   jury argument   on punishment" What the

 record established was that only the Cherry's and four people              in the District
Attorney's Office knew. And none ofthose people ever told Ford or anyone else with

the defense" The circumstantial evidence and expert testimony in the case was not

only overwhelming, but uncontradicted. Mr. Ford, like every other lawyer, prosecutor,

judge and juror, was unaware of this hidden information that was because Foran and

Jack intentionally suppressed this favorable evidence. Furthermore, Mr. Ford's work

on this case also reflects his diligence, as does his reputation and the opinions of every

witness at the hearings" The only action Mr. Ford failed to undertake was to interview

the Cherrys-the grieving parents of a murdered son*about their feelings on the death

penalty. Of course, the prosecutor hadalready announced to the jury, on the record, in

her argument that the Cherrys wanted the jury to return a death penalty verdict and

Ford, like Petitioner's trial counsel, had absolutely no reasonto believe otherwise" To

approach the family of the victirn under those circumstances would be offensive,

inappropriate and even harmful to the case. See writ testimony of Mark Daniel and

Fred Cummings. See, also, Judge Walker's dissenting opinion in this case, joined by

Judge Salughter, sighting to Article 56.02 ofthe Texas Code of Criminai Procedure,

"Crirne Victirn's Rights." "HB 899 is needed to protect the rights of crime victirns and

to refuse contact from a viotim outreach specialist, who may be causing stress or


                                            lõ
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 19 of 30 PageID 5954


trauma by eontacting the vietirn." (See attached Exhibit B)"

        This holding creates a new rule for habeas counsel in death penalty cases. In

order to avoid a declaration of negligence and waiver, habeas counsel must seek out

the views of the survivors of the victims of capital murders in every single case,

whether or not there is any cause to believe they may oppose their client's death

sentence. Prosecutors never asked f,or this new rule, and defense attorneys find it

appalling. The survivors certainly do not care to be approached, let alone quizzeð

about their feelings by the attorneys representing the murder of their loved one. No

one wants this new rule, it is offensive and makes no sense.

       The state appellate court noted that Glenn Cherry "testified that he has disclosed

his anti-death penalty views to 'anybody that wants to know or has ever asked me."'

Id.   The appellate court's implication takes the relevant portion of Mr. Cherry's

testimony out of context and perverts its intended meaning. Under the State's cross

examination, Mr. Cherry testified:

       A. Yes, I'm against the death penalty.

       Q. So that position formed before this terrible set of circumstances,
       correct?

       A. Yes.

       Q. And your opposition to the death penalty would be to any           -   to
       anybody being executed?



                                           19
Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 20 of 30 PageID 5955



       A. I don't believe in the death penaþ for anybody"

       Q.And they asked you about Mr. Storey's mother, about your feelings
       about that. But that would be for any mother that was going to lose a sori,
       you know, to execution, correct?

       A. Yeah, I don't want anybody to have to go through that.

       Q. Have you spoken with friends and family about your views on the
       death penalty?

       A. Well, I know most of my family's views, I think"

       Q. But, I mean, have you told them your views?

       A. Yeah, it's not a secret.

       Q. Yeah. And certainly you've told friends?

       A. Yeah, anybody that wants to know or has ever asked me or we've
       ever talked about it. I don't just go around telling everybod)¡ all m)¡
      view.

(Vol.3, pp. 174-175). (emphasis added).

      The state district judge was called upon to consider different interpretations   of

testimony, including interpretations in light of other evidence and the testimony      of

other witnesses" He aione heard Mr. Cherry's inflection, and tone    ofvoice. The trial

court observed his facial expressions, his hesitations, his confidence, the pauses, the

body language. In accordance with his role, the state judge considered the entirety    of

Mr. Cherry's testimony and resolved it in favor of his ultimate conclusion that Mr.

Ford was reasonably diligent notwithstanding the fact that he did not cold call the

                                          ¿v
Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 21 of 30 PageID 5956



 Cherrys and attempt to set up an interview that he had no reason to believe would be

 productive and every reason to believe wor¡ld be inappropriate and offensive.

         The Court of Criminal Appeals did not defer to the state district court" Rather

 than reviewing the district court's findings to determine whether they are supported by

the record, the Court of Criminal Appeals created yet another new rule. Under well

established habeas review, the Courl of Criminal Appeals has affirmed that although

"the trial court's findings are not automatically binding upon us, U we [the Judges     of
the Court of Criminal Appeals] usually accept them        if they are supported by the
record." Exparte Garcia,353 S.V/.3d785,787-88 (Tex.Crim.App"20Il);Exparte

Reed,271 S.W.3d 698 (Tex.Crim.App. 2008). Ratherthan considering whether facts

developed in the trial court support its conclusions, under this new habeas review the

court instead looked for interpretations ofevidence andlortestimony that might, even

though taken out of context, undermine the trial court's findings; disregarding or

ignoring the overwhelming evidence supporting the findings" Ex parte Storey, supra

at 439. This new rule, then, is a one-time deviation from well established habeas

review, i.e., that while "the trial court's findings are not automatically binding upon

us, [] we [the Judges ofthe Court of Criminal Appeals] usually acceptthem ifthey are

supported bythe record." Expørte García,353 S.V/"3d785,787-88 (Tex.Crim.App.

20ll);   Ex parte Reed,271 S.W"3d 698 (Tex"Crim.App" 2008).           It is difficult   to



                                           21
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20                  Page 22 of 30 PageID 5957



 imagine judicial der:ision-¡naking mCIre adrift and dist¿rrt from its own jurisprudence.

 The cost of allowing this state court aberration is nothing less than        a   perrnanent block

 of any federal judicial review of violations of federal constitutional rights, which a

 state district court so thoroughly investigated and oversaw.

        This aberrant Texas Court of Criminal Appeals ruling also indulged in

 hindsight, imagining what might have occurred had Mr. Ford contacted the Cherrys.

Hindsight judicial review ofattorney performance is condemned for good reason. As

the Supreme Court has stressed:

        A fair assessment of attorney performance requires that every effort   be
        made to eliminate the distorting effects of hindsight, to reconstruct the
        circumstances of counsel's challenged conduct, and to evaluate the
        conduct from counsel's perspective at the time.

Stricklandv. Washíngton,466 U.S. 668,689-90 (1984). Hindsight makes it "all too

easy f,or a court .".   to conclude that a particular act or omission             of, counsel was

unreasonable."      Id. "[]t    is basically unreasonable to judge an afiorney by what

another would have done,          or says he would have done, in the better light of
hindsight." Williams     v.   &eto,354F.2d698        (5th   Cir. 1965).4 Accordingly, Mr. Ford's



4 Hindsight is also prohibited in review of counsel in civil cases as welI. Transp. Ins. Co. v.
Moriel,879 S.\I/.2ð 10,23 (Tex. 1994)(udicial review "requires an examination of the events
and circumstances from the viewpoint of the defendant at the time the events occurred, without
viewing the matter in hindsight."). Civil liability "is not measured by hindsight, but instead by
what the actor knew or should have known at the time of the alleged negligence. In other words,
there is neither a legal nor a moral obligation to guard against that which cannot be foreseen in
the light of common or ordinary experiencef.)" ßaren v. Texamø Ãúed. Ctr.,258 5.W3ð224,

                                                22
Case 4:11-cv-00433-A Document 66 Filed 07/02/20                   Page 23 of 30 PageID 5958



 diligence should be considered under the real-time eircumstances                        of   his

 representation.

       There is no doubt that Mr. Ford read the trial record, specifically, the

prosecutor's representationthatthe Cherrys fuvoredMr. Storey's death sentence. The

uncontradicted evidence developed in the state writ hearings is that the prosecution

warned defense counsel that the Cherrys did not wish to be contacted. Under these

circumstances alone, habeas counsel is not careless or lacking diligence for failing to

investigate facts he has been affirmatively led by the State to believe do not exist and

which he would have no reason to believe did exist in the first place.

       A constitutional imperative of the Due Process Clause is that the prosecution

has an affirmative duty to disclose exculpatory or           mitigating evidence to the defense.

Brady v. Maryland,373 U.S. 83               (1963). The State degrades this constitutional
directive when it regards this essential requirement of due process as a treasure hunt,

burying exculpatory and mitigating evidence somewhere undisclosed, and leaving itto

the defense to find it on their own, without any reason to believe it even exists. This

case is worse in that the prosecution actively misled everyone to reasonably believe

that no such treasure existed and so any pmsuit of such imaginary treasure would not

be worth the hunt. Banks v. Dretke,54A U.S. 668, 696 QÙ04)("'prosecutor may hide,



230 (Tex.App.   -   Dallas 2008, no pet.)(internal citations and quotations omitted).


                                                   23
Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 24 of 30 PageID 5959



 defendant rnust seek,' is not tenable in a system constitutionally bound to accord

 defendants due process.").

       InBanlcs,the prosecution withheld its extensive coaching of    a   witness (Deputy

 HufÐ and that another witness (Farr) was a paid police informant. The Brødy

 violations were discovered in federal habeas proceedings. The Fifth Circuit Court     of
Appeals barred consideration of the Brady claim because it decided that "Banks was

not appropriately diligent in pursuing his state-court application" and o'should have at

thattime attemptedto locate Farr and questionhim; similarly, he shouldhave askedto

interview Deputy SheriffHuff and other officers involved in investigating the crime."

Id. at 688.

       The Supreme Court reversed. Because the State had represented to counsel that

it would disclose Brady material, the Supreme Court held, "Banks cannot be faulted

for relying on that representation." Id. at 693. The Supreme Court concluded:

      In short, because the State persisted in hiding Farr's informant status and
      misleadingly represented that it had complied in full with its tsrady
      disclosure obligations, Banks had cause for failing to investigate, in state
      postconviction proceedings, Farr's connections to Deputy Sheriff Huff.

Id.

      The case- at-bar represents an even more egregious violation of due process than

Banlcs. Counsel inBanks did not Túe aBrady motion or litigate the issue. Inthis case,

the district court ordered the prosecutors "to produre any and all such evidence"    "of
                                          1/l
Case 4:11-cv-00433-A Document 66 Filed 07/02/20                    Page 25 of 30 PageID 5960


 material importance to ttre Deftnse even though it rnay not be offered as testinnony or

 exhibits by the prosecution at the trial of this case on the merits." (Vol" 2, p"

 77)(Applicant's exhibit            2). At the writ hearing, the State and even the trial
 prosecutors agreed that the Cherrys' opposition to Petitioner receiving the death

penalty would have been included in this order and therefore required disclosure.

 (Vol. 2, p. 78). Their discredited response was that they did disclose it.                    If an
assurance        from a prosecutor can constitute cause for failing to conduct further

investigation, surely habeas counsel, who relied on a court order as well                         as

representations ofprosecutors, can be excused in the same              way. Id. at694 ("If it was

reasonable for Banks to rely on the prosecution's full disclosure representation, it was

also appropriate for Banks to assume that his prosecutors would not stoop to improper

litigation conduct to advance prospects for gaining a conviction.").

The Court of Criminal Appeals' anomalous new procedures are inadequate to
shield it from federal judicial review of federal constitutional rights.

      "[F]ederal habeas review is [not] barred every time a state court invokes a

procedural rule to limit its review ofthe merits of a state prisoner's federal claims. We

have recognized that [t]he adequacy of state procedural bars to the assertion offederal

questions   ..   .   is not within the State' s prerogative finally to decide ; rather , adequacy is

itself a federal question." Cone v. Bell, 556 U.S. 449, 465-66 Q\Ag)(internal

quotations and citations omitted)" Ín Príble v. Døvís,2A20 U"S. Dist. LEXIS 89711

                                                    25
Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 26 of 30 PageID 5961



 (S.D" Tex. May 2A,282A) the Court for¡nd that the State's action in suppressing

 evidence was suf,ficient "cause" to disregard the state procedural bar found by both the

state district court and the Texas Court of Criminal Appeals, and reached the rnerits    of

Prible's constitutional claims. Quoting Bawíentes v. Johnson,Z}l F.3d 741,763 (sth

Cir. 2000) and Fairman v. Anderson, I88 F.3d 635,641(5th Cir. 1999), the Court

stated as follows:

       The resolution of 'when and how defaults in compliance with state procedural
       rules can preclude federal court consideration of a federal question is itself a
       federal question."'

       This Court should review the adequacy ofthe state procedural bar in this case.

It is a one-time deviation from its own law.

       State procedural rules may bar federal habeas review only     if they   are "clear,"

"firmly established,"   and "regularly followed" when applied against a state prisoner

asserting federal constitutional claims. Ford v. Georgia,498 U.S.          4ll,    423-24

(1991)(holding rule not firmly established "cannot bar federal judicial review          of

petitioner's equal protection claim."). Otherwise, federal courts can review state

procedural decisions on the grounds they are inadequate to preclude review. "The

purpose behind the adequacy requirement is notice" A petitioner must have notice        of

how to present his claims in state courts if his failure to present them is to bar him

from advancing them in federal court"" Ford,498 U.S. at 423-24 (internal citations


                                           nt
                                           LV
Case 4:11-cv-00433-A Document 66 Filed 07/02/20          Page 27 of 30 PageID 5962



 omitred).

       The Court of Criminal Appeals' requirement that state habeas counsel seek out

 victim survivors   - even when the prosecution has informed   them that they favor death

 forMr. Storey    and do not wish to be contacted by defense counsel   -   is new. No one,

including current habeas counsel, was on any notice of this unexpected burden. The

review of state court factual determinations is also new and aberrant, and directly

contradicts state procedural law that is clear, firmly established and regularly followed

in all other cases. It   - and its buriai of federal constitutional violations - begs for
federal review"

       "[S]tate procedural requirements which are not strictly or regularly followed

cannot deprive ffederal district courts] of the right to review." Barr v. Columbia,37&

U"S. 1 "46, 149-5A Q964). The Storey rules for state habeas counsel and review of

counsel's diligence are new and anomalous" They were never applied before this

case, and never applied thereafter. This circumstance alone invites this Court's

review.

      As a one-time-only invention, Mr" Storey and his counsel "could not fairly be

deemed to have been apprised      of'the Court of Criminal Appeals' new rule. Lee v.

Kernna,534 U.S. 362,375-76 QÙAÐ("exorbitant application ofa generally sound rule

renders the state ground inadequate to stop consideration of a federal question" by the



                                            27
 Case 4:11-cv-00433-A Document 66 Filed 07/02/20         Page 28 of 30 PageID 5963


 ftderal court); NAACP v. AIa" ex rel. Pattersan, 357 U.S. 449, 457-58
 (1958x"Noveþ in procedural requirements cannot        be permiued to thwart review    in

 this Court applied for by those who, in justified reliance upon prior decisions, seek

 vindication in state courts oftheir federal constitutional rights."); Davis v. Wechsler,

 263 U.S. 22,24 (1923xHolmes, J.)("Whatever springes the State may set for those

 who are endeavoring to assert rights that the State confers, the assertion of federal

rights, when plainly and reasonably made, is not to be defeated under the name of

local practice."). This Court is more than justifîed in reviewing the state court's

procedural determination. Barrientes v. Johnson, 221 F.3d 741, 763 (5th Cir.

2000X"To the extent, therefore, that the Texas Court of Criminal Appeals decided

issues of cause and prejudice in dismissing [defendant's] fsuccessive] State Petition,

we are not bound by its decision.")(internal quotations omitted).

       Mr. Ford did not fail to exercise due diligence. Further, the nature ofthe State's

wrongdoing foreclosed any inquiry into Ford's diligence. The state district court's

findings were not only well supported, they were overwhelmingly established by the

testimony and other evidence adduced at the hearings. Its legal determination that the

State was foreclosed from arguing a lack of due diligence is equally   well founded and

left undisturbed by the Court of Criminal Appeals. This Court should grant this

Motiom, find habeas counsel to have been diligent notwithstanding his failure to fînd


                                           ao
                                           LO
Case 4:11-cv-00433-A Document 66 Filed 07/02/20                      Page 29 of 30 PageID 5964


what the state had hidden, and require the Court of Criminal Appeals to address the

merits of the serious violations                   of   federal constitutional rights revealed and

documented by the state district court.

                                                   PRAYER

      Counsel prays this Court                 to gtantthis Motion, determine that habeas counsel,

Mr. Robert Ford, did exercise due diligence and remand the cause to the Court of

Criminal Appeals for its consideration of the federal constitutional claims raised in

Movant's subsequent state writ application.


                                             Respectfully submitted,




      /s/ Keith Hamoton
      Keith S. Hampton                                            Michael Logan Ware
      State Bar No. 08873230                                      State Bar No. 208642CI0
      Attorney at Law                                             Afforney atLaw
      7000 North Mopac Expressway                                 300 Burnett Street
     Suite 200                                                    Suite 160
     Austin, Texas 78731                                          Fort Worth, Texas 76rc2
     (srz) 476-8484 (office)                                      817-338-4100 (office)
     (sI2) 762-6170 (cell)                                        817-698-0000 (fa*)
                                                                            ffo i kew: r e { qvv, c r¡ ry
                                                                         r,iÐ..
     h q,¡ry.r¿ I ç,w @,sv' þ e t l. ryç I                        w: {4 r q           {4,




                                 Attorneys for PauI David Storey




                                                        ân
Case 4:11-cv-00433-A Document 66 Filed 07/02/20      Page 30 of 30 PageID 5965




CARTIFICATE OF SERYICE: By my signature below, I certify I have served             a

true and correct copy of the foregoing pleading upon counsel for the State,

Attorney Pro Tem Travis Bragg, electronically at Tfar¡is.Ðraggi@,gpg.fexas.ga: on

Iuly 2, 2A2A.




                    Michael'Ware




CERTIFICATE OF CONFERENCE: I certifu that on Tuesday,              June 3A,2A20,

my paralegal, Jena Parker, conferred with Respondent's counsel, Travis Bragg and

he opposes this rnotion.



                      ,/2            '4        ''
                      /4r      : 1// h/2/
                   Michael Ware




                                          JU
